Citation Nr: 1530067	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Additional evidence was received in February 2015 with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2014).  However, the Board points out that the Veteran's substantive appeal was received after February 2, 2013, and falls within the scope of a change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and Veterans Benefits Administration Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial AOJ review unless initial review by the AOJ is specifically requested).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  The Veteran is currently service-connected for ischemic heart disease, left knee replacement, posttraumatic stress disorder (PTSD), diabetes mellitus type II, and erectile dysfunction.  His service-connected disabilities satisfy the percentage requirements for entitlement to a TDIU on a schedular basis.  38 C.F.R. § 4.16(a) (2014).  The question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Review of the record shows that the Veteran stopped working as a truck driver in 1991.  He reported that he received a high school education.  He also testified that he received some trade school training in automotive mechanics, but felt that he could not qualify for any job.  He has received disability benefits from the Social Security Administration (SSA) since 1991.  A December 1998 disability evaluation conducted for SSA purposes noted that the Veteran reported that he quit his job as a truck driver due to flashbacks, inability to get along with supervisors, and difficulty with focus and concentration.  

VA examinations were conducted in March 2013.  A PTSD disability benefits questionnaire shows that the examiner opined that it was "less likely" that the Veteran was unemployable due to his service-connected PTSD.  The examiner stated that the Veteran had mild intermittent impairment of productivity, mild impairment of concentration, and mild intermittent impairment of mood.  The only discussion of the Veteran's occupational and education history was that he last worked in 1991 as a truck driver and he stated that he "didn't want to do it anymore." 

The March 2013 general VA examination report shows that the examiner stated that the Veteran's service-connected left knee disability and service-connected heart disability impacted his employment.  The examiner explained that the functional impairment for the knee was reduced mobility and it could severely limit physical employment.  The examiner also stated that the Veteran's heart condition limited his capacity to perform physical work.  No other conditions affected employability.  The examiner simply responded "no" when asked if the erectile dysfunction and/or diabetes mellitus impacted the Veteran's employment.  Curiously, later in the disability benefits questionnaire specific to heart conditions, the same VA examiner responded "no" when asked if the heart condition impacted the Veteran's ability to work.  

In a February 2015 VA treatment record received in support of the Veteran's claim, Howard A. Fink, M.D., stated that he was asked to comment as to whether the Veteran was employable.  He noted that the Veteran was a retired truck driver.  Dr. Fink stated that the Veteran failed a driving road test due to distractibility and impulsivity combined with history of multiple car crashes associated with similar behaviors.  The Veteran's brother reported to the examiner that the Veteran did not recognize that his apartment was filling with smoke due to a ham being left too long in the oven.  Dr. Fink stated that additional history reported in past clinic visits indicated failure to pay bills, starting fires due to falling asleep after smoking in bed, and forgetting to take medications.  Dr. Fink explained that the Veteran's decision making/judgment appeared to adversely affect his day to day function substantially more than his formal testing reflected.  He appeared that he could not live independently and required assistance from his brother in all independent activities of daily living.  Dr. Fink stated: "At this level of functioning, it is hard to imagine a job he could manage independently."  However, the Board notes that the Veteran was diagnosed with frontotemporal dementia by Dr. Fink in a January 2015 VA Geriatric Medicine Outpatient note.  It is unclear as to whether Dr. Fink was associating the Veteran's inability to function independently due to his dementia or his service-connected PTSD.  In addition, these particular symptoms were not noted on the March 2013 VA examination report wherein the examiner did not indicate "intermittent inability to perform activities of daily living" as a symptom of the Veteran's PTSD.

The Board finds that the evidence is insufficient at this time to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  While the March 2013 VA examiner opined that it was "less likely" that the Veteran was "unemployable" due to his PTSD, there was no reference to the records indicating that the Veteran quit his job due to his psychiatric symptoms and inability to get along with others.  In addition, the March 2013 VA general examination report stated that the Veteran's heart condition would limit physical employment, but did not provide any examples and the examiner did not discuss his prior education and/or occupational history.  Further, later in the report, the examiner responded "no" when asked if the Veteran's heart condition impacted his ability to work.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  

In light of the above, the Board finds that a new VA examination and opinion is warranted to determine whether the Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16.  In requesting such an opinion, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).  However, in this case, the Board finds that an opinion discussing the combined effects of all service-connected disabilities would be helpful in adjudicating the issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter with respect to his claim for entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Ask the Veteran to identify any relevant VA treatment that has not already been associated with the record and provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to any relevant private treatment.  If private records are identified, the AOJ must make two requests for the records or make a finding that the records do not exist or a second request would be futile.  Notify the Veteran accordingly.

2.  Following any development required in light of the above, request a new VA examination with respect to the claim of entitlement to a TDIU.  The claims file must be made available to the examiner and the examiner must indicate that the claims file was reviewed.  The examiner must elicit and record a full work and educational history from the Veteran and the examiner's review of the claims file.

The examiner is requested to discuss the combined functional effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

The examiner is asked to address the Veteran's previous work history as a truck driver and his high school education.  The examiner is also asked to discuss the opinion located in the February 2015 VA treatment record and the January 2015 diagnosis of dementia.  The examiner is asked to reconcile the February 2015 opinion with that of the March 2013 VA examiner, to include a discussion as to whether the Veteran's diagnosis of dementia and what symptoms are attributable to the dementia as opposed to the Veteran's PTSD.  If the examiner is unable to provide an opinion without speculation, the examiner must provide reasoning as to why an opinion could not be provided.  

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.

A rationale must be offered for any opinion reached.

3.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




